DETAILED ACTION
	Claims 1-12 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species of P450 fatty acid decarboxylase:  Applicant is required to elect one species of P450 fatty acid decarboxylase selected from SEQ ID NO: 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 22, 23, 24, 39, 40, 41, 43, 44, 44, 45, 46, 47, 48, 49, 50, 54, 55, 56, 57, 58, 59, 60, 60, 61, 62, 63, 64, 65, 67, 68, 69, 70, 71, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 85, 114, 115, 116, 117, 117, 118, 119, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 151, 156, or 157.
Species of additional enzyme as recited in claim 6: Applicant is required to elect one species selected from fatty-acid peroxidases (EC 1.11.1.3), unspecific peroxygenases (EC 1.11.2.1), plant seed peroxygenases (EC 1.11.2.3), fatty acid peroxygenases (EC1.11.2.4), linoleate diol synthases (EC 1.13.11.44), 5,8-linoleate diol synthases (EC 1.13.11.60 and EC 5.4.4.5), 7,8-linoleate diol synthases (EC 1.13.11.60 and EC 5.4.4.6), 9,14-linoleate diol synthases (EC 1.13.11.B 1), 8,11-linoleate diol synthases, oleate diol synthases, other linoleate diol synthases, unspecific monooxygenase (EC 1.14.14.1), alkane 1-monooxygenase (EC 1.14.15.3), oleate 12-hydroxylases (EC 1.14.18.4), fatty acid amide hydrolases (EC 3.5.1.99), fatty acid photodecarboxylases (EC 4.1.1.106), oleate hydratases (EC 4.2.1.53), linoleate isomerases (EC 5.2.1.5), linoleate (10E,12Z)-isomerases (EC 5.3.3.B2), non-heme fatty acid decarboxylases (UndA-like), alpha-dioxygenases, amylases, lipases, proteases, or cellulases.

The species are independent or distinct because the claims to different species recite mutually exclusive characteristics of such species being unique and non-overlapping structure, amino acid sequences and enzymatic activities. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4, and 6-12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species have acquired a separate status in the art in view of their different
Classification (amylases classified in C12N 9/2411, cellulases classified in C12N 9/2437, lipases classified in C12N9/20, peroxygenases classified in C12N 9/0065, etc.);
(b) the species have acquired a separate status in the art due to their recognized
divergent subject matter; and
(c) the species require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries) for each distinct Sequence Identifier. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with James Oehlenschlger on 08/24/2022 a provisional election was made without traverse to prosecute the species of SEQ ID NO: 2 (P450 fatty acid decarboxylase) and fatty-acid peroxidases (EC 1.11.1.3).  Affirmation of this election must be made by applicant in replying to this Office action.  

Specification
he disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file.  An incorporation by reference appears on page 1 of the specification, but does not include all of the information required by MPEP 2422.03(I).

Claim Objections
Claim 4 is objected to because of the following informalities: 
In claim 4, “90%, 95%, 98%, 100%” should have an “or inserted after 98%.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6 and 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Specifically, in claim 1 is not clear is SEQ AID NO: 2, 60, 65, 71, 83, 122 and their functional fragments recited after “preferably” limit the claimed invention.  In claim 6, is not clear if the various enzymes recited after “preferably” limit the claimed invention.  In claim 8, it is not clear if the range from about 0.001% wt to about 0.2 wt% recited after “preferably” limit the claimed invention.
Further, in claim 6, several references to “EC” numbers are made in parenthesis, for example, “fatty-acid peroxidases (EC 1.11.1.3), unspecific peroxygenases (EC 1.11.2.1), plant seed peroxygenases (EC 1.11.2.3),” etc.  Further, “UndA-like” is recited in parenthesis.  It is not clear if features recited in parenthesis are limiting features of the claim such that it is unclear if embodiments of enzymes recited are absolutely required to be classified under the E.C. number indicated in parenthesis or to be “UndA-like.”  As such, at the time of filing an ordinarily skilled artisan is unable to ascertain specifically how to avoid infringement of claim 6. See MPEP 2173.02(II).
Further, MPEP 2173.05(b) provides the following guidance:
“The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).

In claim 6, the term “UndA-like” extends the scope of non-heme fatty acid decarboxylases in a manner analogous as the word “type” as discussed in  MPEP 2173.05(b). That is, it is unclear what modification or extension of the scope of claim 6 with regards to “UndA” “like” is intended to convey. For example, it is not clear if a UndA non-heme fatty acid decarboxylases is “UndA-like” or if “UndA-like” is a reference to decarboxylases that are not specifically UndA non-heme fatty acid decarboxylases but have an undefined, and therefore unclear, similarity to UndA non-heme fatty acid decarboxylases.  As such, at the time of filing an ordinarily skilled artisan is unable to ascertain specifically how to avoid infringement of claim 6. See MPEP 2173.02(II).


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
Scope of claims
Claim 1 recites a genus of P450 fatty acid decarboxylases  having at least 80% identity to one of SEQ ID NO: 2, 22, 44, 60, 65, 71, 83, 117, 121, 122, 156, and their functional fragments thereof SEQ ID NO: 2, 22, 44, 60, 65, 71, 83, 117, 121, 122, 156, and their functional fragments thereof.
The specification, page 11, defines a “’functional fragment’ . . . refers to a polypeptide that has an amino-terminal and/or carboxy-terminal deletion(s) and/or internal deletions, but where the remaining amino acid sequence is identical to the corresponding positions in the sequence to which it is being compared and that retains substantially all of the activity of the full-length polypeptide.”
As such, the specification states that “functional fragments” includes not only species with N- and/or C-terminal sequences deleted but also an unlimited amount of internal deletion.
Analysis
The specification discloses numerous embodiments of the recited genus of fatty acid decarboxylases including the Sequence Identifiers recited in claim 4.  However, the specification describes no embodiments of the recited genus of fatty acid decarboxylases having any internal deletion that retains substantially all of the activity of any full-length polypeptide disclosed in the specification.
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.”  Here, the specification does not provide any description by a representative number of species (no species with internal deletion are disclosed) or discussion of what internal deletions to any disclosed full-length sequence can be made with an expectation of success.  Possession of the recited genus of functional fragments of P450 fatty acid decarboxylase enzymes requires some reasonable ability to predict operative species retaining the minimal amount of structure from any of SEQ ID NOS: 2, 22, 44, 60, 65, 71, 83, 117, 121, 122 and 156 that is sufficient for an operable P450 fatty acid decarboxylase, since the recited genus of functional fragments expressly includes an unlimited amount of internal deletion of the recited Sequence Identifiers.
Here, the specification provides no discussion (i.e. disclosure of relevant, identifying characteristics) regarding the maximum amount of internal deletion that can be made to any of SEQ ID NOS: 2, 22, 44, 60, 65, 71, 83, 117, 121, 122 and 156 while maintaining any degree of fatty acid decarboxylase activity and provides no working examples of the same. Stated in other words, there is unpredictability in performance of any species having an unlimited amount of internal deletion of any of SEQ ID NOS: 2, 22, 44, 60, 65, 71, 83, 117, 121, 122 and 156 as an embodiment the recited genus of P450 fatty acid decarboxylases without any overt discussion of the extent of deletions that can be performed wherein there is no indication on the record that the prior art supplements or provides such information.
For these reasons, there is unpredictability in performance of certain species representative of the board scope of the clamed genera other than those specifically enumerated such that one skilled in the art at the time of filing is found not to have been placed in possession of the recited genera outlined above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Harnessing a P450 fatty acid decarboxylase from Macrococcus caseolyticus for microbial biosynthesis of odd chain terminal alkenes, Metabolic Eng. Comm. 7 (2018): e00076) as evidenced by GenBank, Accession No. WO_041635889.1, 2018, ncbi.nlm.nih.gov.
Lee et al., abstract, disclose a P450 fatty acid (FA) decarboxylase from Macrococcus caseolyticus (OleTMC) having “H2O2-independent activities towards linear C10:0-C18:0 FAs, with higher activity for C16:0-C18:0 FAs.” “Based on the phylogenetic analysis, we found that the P450 enzyme of M.
caseolyticus (WP_041635889.1) is the closest ortholog to OleTJE with the highest amino acid identity (~60%).” Lee et al., page 2, right col.  GenBank WP_041635889.1 evidences that the OleTMC decarboxylase taught by Lee et al. is identical to recited SEQ ID NO: 2.
Lee et al. report purification of the described OleTMC having recited SEQ ID NO: 2 in a 20 mg/mL solution wherein 0.5 mL of this solution is diluted in 4.5 mL of mM Tris-HCl buffer, 1 mM EDTA and 10% (v/v) glycerol, which is a 2 mg/mL solution of OleTJE in a 5 mL volume. Lee et al., page 7, sec. 4.3.
Page 3 of the specification provides a definition for “consumer product composition” as a composition for treating hair, dishwashing, treating fabric or other uses stated.  MPEP 2111.02(II) provides the following guidance:
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.

The recitation in the preamble of a “consumer product composition” is interpreted as a composition having an intended use as described in the specification without any specific structural requirements outside the recited P450 fatty acid decarboxylase.  Regardless of whether the preamble of the claims is limiting or not, the 2 mg/mL solution of OleTMC having recited SEQ ID NO: 2 described by Lee et al. in a buffer is suitable for use in treating hair, being applied to dishwashing, or treating fabrics as to be capable of performing the intended use of a consumer product composition as to be within the broadest reasonable interpretation of a consumer product composition.  The claims are not interpreted as requiring any minimum effectiveness as a consumer product composition.  The 2 mg/mL composition of OleTMC having recited SEQ ID NO: 2 described by Lee et al. in a buffer is suitable, for example, to be applied to a fatty acid stain on a fabric and affect some level of cleaning as to be a consumer product composition including that such treatment with the OleTMC having recited SEQ ID NO: 2 can be used in conjunction with other cleaning compositions.  For example, the composition including the OleTJE having recited SEQ ID NO: 2 as taught by Lee et al. can be utilized to treat a fabric stain followed by a further cleaning process wherein the composition including the OleTMC having recited SEQ ID NO: 2 as taught by Lee et al. is therefore suitable for use as a consumer product composition as to be a consumer product composition.
Regarding claims 7-8, if the 2 mg/mL solution of OleTMC having recited SEQ ID NO: 2 disclosed by Lee et al. has a density of 1 g/mL, then the 2 mg/mL composition has 0.2% by weight of the fatty acid decarboxylase.  However, the 2 mg/mL composition has 10% (v/v) glycerol wherein glycerol has a density higher than water at 1.26 g/mL.  As such, the 2 mg/mL solution of OleTMC having recited SEQ ID NO: 2 has a density higher than 1 g/mL as to have less than 0.2% weight of the fatty acid decarboxylase of SEQ ID NO: 2 and within the broad range of 0.001 to 0.2 wt% recited in claim 8 and even broader range of 0.0001 to 1 wt% recited in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al. (U.S. 2017/0321162 A1) further in view of Marliere et al. (U.S. 2017/0260548 A1) and Lee et al. (Harnessing a P450 fatty acid decarboxylase from Macrococcus caseolyticus for microbial biosynthesis of odd chain terminal alkenes, Metabolic Eng. Comm. 7 (2018): e00076) as evidenced by GenBank, Accession No. WO_041635889.1, 2018, ncbi.nlm.nih.gov.
Lant et al., abstract, teach:
A detergent composition, preferably a manual dishwashing detergent composition comprising a surfactant system and a fatty acid decarboxylase enzyme and method of manually washing soiled articles, comprising the step of: delivering a composition to a volume of water to form a wash liquor and immersing the soiled articles, in the wash liquor, or delivering a composition optionally in the presence of water, directly onto a soiled article, or onto a cleaning implement, and using the cleaning implement to clean the soiled article.
A detergent composition is considered to be a consumer product.
Lant et al., in the claims, teach:
1. A detergent composition comprising a fatty acid decarboxylase enzyme and a surfactant system.
2. A detergent composition according to claim 1 wherein the fatty acid decarboxylase enzyme is selected from the group consisting of cytochrome P450 and mixtures thereof.
4. A detergent composition according to claim 1 wherein the fatty acid decarboxylase has at least 40% identity to SEQ ID NO:1.
6. A detergent composition according to claim 1 comprising one or more additional enzymes.
7. A detergent composition according to claim 6 comprising one or more additional enzymes selected from the group consisting of protease, amylase, lipase, cellulase, lipoxgenase, carbohydrate oxidase and oleate hydratase, and mixtures thereof.
9. A detergent composition according to claim 1 wherein the fatty acid decarboxylase enzyme is present in an amount from 0.0001 wt % to 1 wt % based on active protein.
10. A detergent composition according to claim 1 wherein the surfactant system comprises one or a mixture of more than one surfactant and is present in an amount from 5 to 80 wt % of the composition.
13. A composition according to claim 1 wherein the surfactant system comprises an amphoteric and/or a zwitterionic surfactant in addition to an anionic surfactant.
Example 1, para. [0145], of Lant et al. disclose an exemplary manual dish-washing detergent composition including 0.01% Ole TJE (SEQ ID NO: 1) by weight (within ranges recited in claims 7 and 8) that is a fatty acid decarboxylase enzyme, an additional enzyme being oleate hydratase, 7.64% n-C12-14 Di Methyl Amine Oxide that is an amphoteric surfactant and 22.91% Sodium alkyl ethoxy sulfate that is an anionic surfactant (which combined fall in the ranges of claims 10 and 11).  “All percentages are by weight unless otherwise specified.” Lant et al., para. [0144].  Lant et al., para. [0096], states that “oleate hydratase” is a reference to E.C. 4.2.1.53. A manual dish-washing detergent composition is a consumer product composition.
	As such, Lant et al. teach all of the features of claims 1-12 except for, for example, the fatty acid decarboxylase being recited SEQ ID NO: 2.
	Lant et al., paras. [0023]-[0024] teach:
	The fatty acid decarboxylase enzyme is preferably present in the composition in an amount from 0.00001 to 2 wt % based on the weight of the active protein. More preferably the fatty acid decarboxylase enzyme may be present in amounts from 0.0001 to 1 wt %, more preferably from 0.0005 to 0.5 wt %.
The term “fatty acid decarboxylase” or “a polypeptide having fatty acid decarboxylase activity” means an enzyme capable of catalyzing the elimination of the carboxyl group of a fatty acid. For the purposes of the present invention, fatty acid decarboxylase activity is defined by an enzyme or enzyme/cofactor/co-substrate system capable of catalyzing the conversion of any C10-20 saturated, monounsaturated or polyunsaturated fatty acid into its corresponding terminal alkene as shown in Scheme 1.
Suitable enzymes may be found in Cytochrome P450 families, although only a very small subset of Cytochrome P450 enzymes exhibit this activity. One example is the OleTJE enzyme endogenous to Jeotgalicoccus sp. 8456, and its variants. OleTJE binds strongly to a range of long chain fatty acids, and produces terminal alkenes from a wide variety of saturated fatty acids, using hydrogen peroxide as co-substrate. The amino acid sequence of OleTJE is given in SEQ ID NO: 1.
	As such, Lant et al. teach that other cytochrome P450 enzymes similar to OleTJE having SEQ ID NO: 1 of Lant et al. are suitable for use within the detergent compositions taught therein.
	Marliere et al., abstract, relates to the production of isobutene by enzymatic conversion from 3-methylbutyric acid. “According to one particularly preferred embodiment of the present invention 3-methylbutyric acid is enzymatically converted into isobutene by an enzymatically catalyzed oxidative decarboxylation catalyzed by a cytochrome P450 olefin forming fatty acid decarboxylase. The term “cytochrome P450 olefin forming fatty acid decarboxylase” refers to a cytochrome P450 which belongs to the cyp152 family and which has the ability to decarboxylate fatty acids to the terminal olefins.” Marliere et al., para. [0137].  “More preferably the term “cytochrome P450 olefin forming fatty acid decarboxylase” refers to the CYP450 olefin forming fatty acid decarboxylase of the bacterium Jeotgalicoccus sp. ATCC 8456 or a highly related enzyme which has the ability to decarboxylate fatty acids.” Marliere et al., para. [0139].   “In another embodiment the conversion of 3-methylbutyric acid into isobutene is achieved by making use a cytochrome P450 fatty acid decarboxylase from Macrococcus caseolyticus, preferably from strain JCSC5402. The amino acid sequence of said protein is shown in SEQ ID NO: 2.” Marliere et al., para. [0154].
	SEQ ID NO: 2 of Marliere et al. is identical to recited SEQ ID NO: 2.  
	Lee et al., abstract, teach a P450 fatty acid (FA) decarboxylase from Macrococcus caseolyticus (OleTMC) having “H2O2-independent activities towards linear C10:0-C18:0 FAs, with higher activity for C16:0-C18:0 FAs.” “Based on the phylogenetic analysis, we found that the P450 enzyme of M.
caseolyticus (WP_041635889.1) is the closest ortholog to OleTJE with the highest amino acid identity (~60%).” Lee et al., page 2, right col.  GenBank WP_041635889.1 evidences that the OleTMC decarboxylase taught by Lee et al. is identical to recited SEQ ID NO: 2.
	Lant et al. teach all of the features of claims 1-12 except for, for example, the fatty acid decarboxylase being recited SEQ ID NO: 2.  However, at the time of filing an ordinarily skilled artisan would have been motivated to employ a fatty acid decarboxylase having recited SEQ ID NO: 2 within the detergent compositions taught by Lant et al.
	As discussed, Lant et al. expressly teach that suitable fatty acid decarboxylases are not limited to those expressly disclosed by Lant et al. but include decarboxylases catalyzing the conversion of any C10-20 saturated and particularly those decarboxylases from cytochrome P450 family.  Marliere et al. and Lee et al. both teach that the fatty acid decarboxylase having recited SEQ ID NO: 2 from Macrococcus caseolyticus (OleTMC) has activity corresponding to the Jeotgalicoccus sp. ATCC 8456 P450 fatty acid decarboxylase wherein the decarboxylase having recited SEQ ID NO: 2 “is the closest ortholog to OleTJE [Jeotgalicoccus sp. ATCC 8456 P450 fatty acid decarboxylase] with the highest amino acid identity.” Lee et al. directly teach that the decarboxylase having recited SEQ ID NO: 2 has activity on C16:0-C18:0 fatty acids and more broadly C10:0-C18:0 FAs. 
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
	(1) Lant et al. teach a composition having all of the features of claims 1-12 except substitution of the Jeotgalicoccus sp. ATCC 8456 P450 fatty acid decarboxylase with a decarboxylase having recited SEQ ID NO: 2. (2) Marliere et al. and Lee et al. teach that a fatty acid decarboxylase having recited SEQ ID NO: 2 is known in the art with the function of decarboxylating C16:0-C18:0 fatty acids and more broadly C10:0-C18:0 FAs.  (3) In view of Lant et al., claim 4, teaching that a fatty acid decarboxylase having at least 40% identity to SEQ ID NO: 1 of Lant et al. [Jeotgalicoccus sp. ATCC 8456 P450 fatty acid decarboxylase] with appropriate fatty acid decarboxylase activity is suitable for use in the detergent compositions taught by Lant et al., one of ordinary skill in the art could have substituted the Jeotgalicoccus sp. ATCC 8456 P450 fatty acid decarboxylase taught by Lant et al. with the decarboxylase having recited SEQ ID NO: 2 as taught by Marliere et al. and Lee et al. with predictable results of maintaining suitable fatty acid decarboxylase activity in the detergent compositions of Lant et al.  As stated by Lee et al., recited SEQ ID NO: 2 has about 60% amino acid sequence identity with SEQ ID NO: 1 of Lant et al. as to be within the scope of claim 4 of Lant et al.  (4) No addition findings or inquiries are deemed necessary to explain a conclusion of obvious.
	As such, for these reasons, a person having ordinarily skill in the art at the time of filing would have been motivated to employ any suitable fatty acid decarboxylase having at least 40% sequence identity to SEQ ID NO: 1 of Lant et al. within the detergent compositions of Lant et al. including a fatty acid decarboxylase having recited SEQ ID NO: 2 as taught by Marliere et al. and Lee et al.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 (all pending claims) rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural-phenomenon without significantly more. The claim(s) recite(s) a naturally-occurring P450 fatty acid decarboxylase and naturally-occurring surfactants. This judicial exception is not integrated into a practical application because the claims recite no features that can be considered to be a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any features other than a combination of natural products.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
	Here, claims 1-12 are directed towards a composition of matter such that step 1 is yes.  Marliere et al., Lee et al. and GenBank WP_041635889.1, as discussed above, all evidence that a P450 fatty acid decarboxylase having recited SEQ ID NO: 2 is a naturally-occurring enzyme produced by Macrococcus caseolyticus, a naturally-occurring microorganism.  It is noted that the broadest reasonable interpretation of “consumer product” as recited in the preamble of the claims is the recited enzymes and detergents present in water, a buffer or any other generic composition since such a composition may be used to treat fabrics for cleaning wherein “consumer composition” only requires a minimum suitability for such intended use.  See specification, page 3.
	Regarding claims 9-12 reciting an additional surfactant including an anionic surfactant and a zwitterionic co-surfactant, many naturally-produced surfactants are known as reviewed by Desai et al. (Microbial production of surfactants and their commercial potential, Microbiol. Mol. Biol. Rev. 61 (1997): 47-64).  For example, Desai et al. in Fig. 3 describes a phosphatidylethanolamine biosurfactant from Acinetobacter sp. that is a zwitterionic surfactant.  Further, as shown in Table 1 of Desai et al., fatty acids are negatively-charged at neutral pH and are within the broadest reasonable interpretation of an anionic surfactant.  Further, surfactin as shown in Fig. 2 of Desai et al. has a negatively-charged aspartate and glutamate amino acid residues as to be an anionic biosurfactant. Similarly, for claim 6 all of the recited enzymes include naturally-occurring enzymes.
For step 2A, prong 1, claims 1-5 and 7-8 only recite a naturally-occurring fatty acid decarboxylase and no other required components such that no markedly different characteristic can be recognized.  For claims 6 and 9-13, there is no evidence that a generic enzyme falling within the scope of claim 6 and/or a generic naturally-occurring anionic surfactant and zwitterionic surfactant when placed in a composition with a fatty acid decarboxylase having recited SEQ ID NO: 2 has any change in chemical or physical properties, structure or form as compared to any of these naturally-occurring components isolated alone or as found in situ in nature.  For these reasons, for Step 2A, prong 1, no markedly different characteristic can be recognized.
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
The rejected claims do not recite any additional elements other than a naturally-occurring fatty acid decarboxylase combined with other natually-ocurring products as reviewed above.  As such, none of the rejected claims recite additional elements beyond the natural product exception discussed above such that step 2A, prong 2, is not satisfied in favor of eligibility.
Regarding Step 2B for the claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).
Again, the rejected claims do not recite any additional elements other than a naturally-ocurring fatty acid decarboxylase combined with other natually-ocurring products as reviewed above which does not amount to more than the judicial exception.  As such, none of the rejected claims recite additional elements beyond the natural product exception discussed above such that step 2B is not satisfied in favor of eligibility.
The claims are directed towards ineligible subject matter for the reasons stated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/082,300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Co-pending claim 1 recites:
A hand-dishwashing composition which provides good sudsing and a good suds profile even in the presence of greasy stains comprising higher chain-length saturated and/or unsaturated fatty acid chains, the composition comprising: a) a surfactant system comprising at least one anionic surfactant: and b) a P450 fatty acid decarboxylase, wherein said decarboxylase comprises a polypeptide sequence having at least about 80% identity to one or more sequences selected from the group consisting of: SEQ ID NO: 2, 60, 65, 71, 83, 122, and their functional fragments thereof.
SEQ ID NO: 2 of the copending claims is identical to recited SEQ ID NO: 2. As such, copending claim 1 anticipates claims 1-5 and 9.  Copending claims 4-5 anticipates claim 7-9. Copending 7 anticipates claim 6. Copending claim 9 anticipates claims 10 and 11 as far as claim 8 directly recites a surfactant being about 5% by weight of the composition. Copending claim 14 anticipates claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652